 In the Matter of TELECHRON, INC., EMPLOYERandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA (UE)., PETITIONERCase No. 1-RC-1452SUPPLEMENTAL DECISIONAND ORDERDecember 12, 1950On August 10, 1950, pursuant to the Board's Decision and Directionof Election,' an election by secret ballot was conducted under the di-rection and supervision of the Regional Director for the First Region.At the conclusion of the election, t'i'e parties were furnished with atally of ballots which showed that of approximately 865 employeeseligible to vote, 47 cast votes in favor of United Electrical, Radio &Machine Workers of America (UE), the Petitioner, 49 cast votesfor an Intervenor, International Jewelry Workers Union, AFL, 276cast votes for the United Steelworkers of America, CIO, (hereinaftercalled the Steelworkers) the other Intervenor, 400 votes were castagainst the participating labor organizations, and 8 votes werechallenged.On August 16, 1950, the Steelworkers filed objections to the con-duct of the election upon the grounds that the Employer: (1) Dis-tributed letters and made speeches to the employees which amounted'to coercion; (2) refused to permit a viewing of the voting facilities,prior to the election; and (3) coerced its employees by threats to theemployees which were made by the Employer's supervisors.There-after, the Regional Director investigated the objections and on Sep-tember 18, . 1950, issued and served upon the parties a report onobjections.He found without merit, or unsubstantiated by evidence,the objections described under (2) and (3) above, but found as toitem (1) that a letter of August 8, 1950, distributed to the employeescontained threats of reprisal and promise of benefits, and therefore.recommended that the election be set aside and that a new electionbe directed.Thereafter, on September 22, 1950, the Employer filedwith the Regional -Director a motion to "Reconsider Report on Ob-jections and To Open the Investigation For the Reception of New190 NLRB 931.92 NLRB No. 113.648 iTELECHRON, INC.649Evidence."This request was granted and on September 27, the Em-ployer submitted additional evidence which consisted of otherspeeches it had made, union campaign literature, and articles per-taining to the election which appeared in the local press.The Re-gional Director on September 29, 1950, after duly considering thisadditional evidence reaffirmed. his report on objections, recommend-ing that the election of August 10, 1950, be set aside.The Employerthereafter filed exceptions to the report on objections and to theruling on the motion to reconsider.No exceptions were filed by theSteelworkers.Upon the basis of the entire record 2 in this case, the Board 3 makesthe following findings :The Employer admits, and we find, that a letter of August 8, 1950,signed by Bernard Nolan, the Employer's labor relations director,.was distributed to the employees involved herein 2 days before theelection.This letter contained the following statements, under theheading "What can you expect fromanyUnion?":3.To have wage increases, insurance and other benefits heldup.For example-Ashland Telechron employees now repre-sented by UE are being preventedright nowfrom enjoying yourrecent wage increase and insurance benefits.You'd have an im-proved pension plan now too if both UE and CIO were not todaymaking it impossible for us to give it to you and other Telechronemployees.This improved pension plan would provide a mini-mum pension of $100 to $125 per month to people with 25 years ofservice.The above-quoted portion of the August 8 letter constituted, in ouropinion, a clear statement that certain significant employee benefitshad been withheld because of union activity and a promise that if andwhen such activity is ceased these benefits would be forthcoming.If the Employer's purpose in making these statements was merelyto advise its employees of the normal delays which may be caused bycollective bargaining as against unilateral action, or to suggest thatthe delays had been caused by the risks involved in granting benefitswhile representation petitions are pending before the Board, suchpurpose was not expressed at any point in the Employer's statements,and we need not decide what result we would reach if that purpose2We find no merit to the Employer's contention that it was denied a fair hearing duringthe Regional Director's investigation of the objections to the election because no formalhearing was held.Our agreement herein with the recommendation of the Regional Directorisbased upon a letter whose existence and distribution to the employees is not deniedby the Employer.As such, there is no issue of fact to be resolved by a hearing.3Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel [Mem-bers Houston, Reynolds, and Styles].929979-51-vol. 92-43 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been made clear. It is sufficient that in the instant case the state-ments were made without qualification, and, as such, could only beconstrued as a promise that the rejection of all three of the unionsparticipating in the election would be followed by immediate economicbenefits to the employees. In these circumstances we conclude that thestatements noted above exceeded protected expressions of opinion,and were reasonably calculated to interfere with the employees' freechoice in the selection of a bargaining representative.4We shall therefore set the election aside and shall direct a newelection at such time as the Regional Di `rector advises us that thecircumstances permit a free choice of bargaining representativeamong these employees.ORDERIT IS HEREBY ORDEREDthat the election held on August 10, 1950,among employees of the Main Street plant of Telechron, Inc., inWorcester, Massachusetts, be, and it hereby is, set aside.4 As we have found the statements quoted above a sufficient ground for setting asidethe election,we need not pass upon the Regional Director's finding that other portionsof the letter of August 3 likewise interfered with the election.